Citation Nr: 0708729	
Decision Date: 03/23/07    Archive Date: 04/09/07

DOCKET NO.  06-04 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1950 to July 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Cleveland, Ohio, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

Pursuant to a January 2007 motion and the Board's granting 
thereof in March 2007, this case has been advanced on the 
Board's docket under 38 U.S.C.A. § 7107 (West 2002 & West 
Supp. 2006) and 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  The veteran's current bilateral hearing loss is not the 
result of a disease or injury during service.

2.  The veteran's current bilateral tinnitus is not the 
result of a disease or injury during service.

3.  The veteran's current Hepatitis C is not the result of a 
disease or injury during service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110 (West 2002 & West 
Supp. 2006); 38 C.F.R. § 3.303 (2006).

2.  Bilateral tinnitus was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002 & West Supp. 
2006); 38 C.F.R. § 3.303 (2006).

3.  Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002 & West Supp. 2006); 
38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West Supp. 2005).  
That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  See 38 C.F.R. § 3.303(b) (2006).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2006). 

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

I.  Bilateral Hearing Loss and Bilateral Tinnitus

The veteran alleges that his current bilateral hearing loss 
and bilateral tinnitus are the result of noise exposure 
during service.

VA has specifically defined what is meant by a "disability" 
for the purposes of service connection.  See 38 C.F.R. § 
3.385 (2006).  ("[I]mpaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.").

The Board notes that the veteran's service medical records 
were not available for review.  In April 2004, the RO was 
issued a formal finding that the veteran's records were most 
likely destroyed in the fire at NPRC in 1973.  There is a 
heightened obligation to explain findings and to carefully 
consider the benefit of the doubt rule in cases such as this.  
See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The 
case law does not, however, lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  
Further, there is no adverse presumption of service 
connection as a result of the loss of these records.  See 
Cromer v. Nicholson, 455 F.3d 1346 (Fed. Cir. 2006).  There 
is, however, an expanded duty to assist the veteran in 
obtaining evidence from alternate or collateral sources.  Id.  

Regardless of the absence of the veteran's service medical 
records, he does not allege that he was actually treated 
during service for hearing loss or tinnitus.  Rather, he 
maintains he was exposed to extensive acoustic trauma during 
service, and has submitted materials establishing that he was 
an Army Ranger and his DD Form 214 indicated that his 
military occupational specialty (MOS) was a magazine keeper.  

The veteran has stated that although he worked at RMI 
Titanium foundry for approximately 40 years after his 
discharge from service, he wore hearing protection and was 
not exposed to excessive noise.  He maintains that his 
exposure to gunfire and aircraft noise in service is the sole 
causes of his current hearing loss and tinnitus.

In support of his claims, the veteran has submitted 
audiological examinations conducted by his former employer, 
dating from October 1981 through November 1993.  Though these 
examinations did reflect the veteran's hearing loss, the 
decibel levels did not fluctuate substantially during his 
employment.  The May 1990 report however, noted that the 
veteran complained of tinnitus in his left ear constantly and 
in his right ear when he did not wear his hearing aides.  
Strangely, on the October 1981, March 1989, March 1991 and 
November 1993 examinations, the veteran noted that he did not 
have tinnitus.  See American Industrial Hearing Services, 
Inc. records, October 1981 through November 1993.

The veteran also submitted sound surveys from RMI Titanium 
dated 1983 through 1988.  These surveys measured the amount 
of sound (in decibels) that the foundry workers were exposed 
to, before and after acoustical barriers were installed.  
Though the Board acknowledges that the veteran is attempting 
to establish that his hearing loss and tinnitus were not 
caused by his post-service employment, these surveys and the 
audiograms noted above do not make any statements regarding 
the etiology of his hearing loss or tinnitus.  The mere fact 
that RMI Titanium performed audiograms for its employees and 
installed acoustic barriers indicates that noise was a 
concern for the foundry.

In July 2004, the veteran was seen by K. Tipirneni, M.D.  The 
examiner noted that the veteran brought military records to 
his examination that showed his service in the Army from 1950 
to 1953.  The examiner stated "at which time he was exposed 
to heavy and light weaponry, without any hearing 
protection."  It was also noted that the veteran had a long 
history of gradual worsening hearing loss, along with some 
tinnitus.  The audiogram associated with the examination 
demonstrated bilateral downward sloping moderate to profound 
to severe sensorineural hearing loss that was symmetrical.  
Speech discrimination was 80 percent in the right ear and 84 
percent in the left ear.  The examiner concluded that based 
on the veteran's history, military records and physical 
examination and audiogram, it was at least as likely as not 
that the veteran suffered from service-related hearing loss.

The Board initially notes that Dr. Tipirneni's examination 
report of July 2004 indicated that the veteran's medical 
records had been reviewed.  The Board can only assume that 
this meant the veteran's DD 214 was reviewed, as there are no 
other available service medical records.  If this was indeed 
the case, there is no indication of any hearing loss or noise 
exposure available to the examiner.  In Black v. Brown, 5 
Vet. App. 177, 180 (1993), the United States Court of Appeals 
for Veterans Claims (Court) stated that the Board may 
discount medical opinions that amount to general conclusions 
based on history furnished by the veteran and that are 
unsupported by the clinical evidence.  Here, it is clear that 
the examiner is repeating what the veteran had reported.

Though the examiner provided a positive nexus between the 
veteran's current hearing loss and his alleged exposure to 
excessive noise in service, he has not provided any reasons 
and bases to support such a conclusion.  Whether a physician 
provides a basis for his or her medical opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
folder and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The 
examiner made no mention of reviewing the veteran's claim 
folder, nor was the fact that the veteran had been exposed to 
post-service occupational noise addressed.  Therefore, the 
Board does not find the July 2004 nexus opinion credible.

The VA examination, conducted in August 2005, noted that the 
veteran's claims folder had been reviewed in conjunction with 
the examination.  The audiogram conducted during the 
examination again established that the veteran suffered from 
severe and moderately severe sensorineural hearing loss.  
However, the examiner noted that the veteran first reported 
suffering from bilateral hearing loss and tinnitus in 1975, 
more than 20 years after his discharge from service.  The 
examiner concluded that the veteran's hearing loss and 
tinnitus were less likely than not related to his time in 
service.  The examiner explained that, in particular, after 
reviewing the veteran's post-service employment audiograms, 
that the results were not characteristic of a noise etiology.  
It was noted that a noise hearing loss pattern would show the 
greatest loss in frequency ranges 3000 to 6000 Hertz with 
significantly less hearing loss in the lower frequencies.  In 
fact, not only was the 1981 hearing loss test not indicative 
of a noise-related etiology, but the current hearing results 
are also inconsistent with such an etiology.

The veteran also argues that he misunderstood the VA 
examiner's questions in August 2005.  Specifically, he stated 
that he began experiencing bilateral hearing loss and 
tinnitus as soon as he was discharged from service.  He 
maintained that these conditions became so terrible in 1975, 
that he finally sought help, not that these conditions began 
in 1975.  Regardless, even accepting as true, that he 
experienced complaints since service, the VA examiner 
indicated that based on the pattern of hearing loss shown, it 
is not due to noise.

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  In the instant case, the Board finds 
the August 2005 VA examination to be more credible.  The 
examiner reviewed the veteran's claims folder, addressed his 
post-service occupational noise exposure and provided a 
rationale for the conclusion that the veteran's conditions 
were not due to excessive noise exposure in service.

The veteran argues that his private physician's opinion 
should be given more weight in the balancing of the evidence.  
Although the Board is not questioning the competence of the 
veteran's private medial providers, the opinions by the 
veteran's private physicians are not entitled to more weight 
merely because they treated the veteran.  VA's benefits 
statutes and regulations do not provide any basis for the 
"treating physician rule," and, in fact, conflict with such a 
rule.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); 
see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  
Additionally, as discussed above, there is no reason to find 
the private physician's opinion more credible, as the opinion 
was based on recitation of the veteran's history.  See Black, 
supra.

The only remaining evidence of record consists of the 
veteran's personal statements that his current bilateral 
hearing loss and tinnitus are due to noise exposure in 
service.  The Board acknowledges that the appellant is 
competent to give evidence about what he experienced; for 
example, he is competent to report that he incurred certain 
injuries during service or that he experienced certain 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 
10 Vet. App. 67, 74 (1997).  He is not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  See 
Espiritu v Derwinski, 2 Vet. App. 492 (1992).

Although the Board is sympathetic to the difficulties the 
veteran must face with his hearing loss and tinnitus, the 
fact is that hearing loss and tinnitus are not shown until 
several decades after service.  A medical professional has 
stated that the hearing loss is not characteristic of a noise 
etiology, and the only opinion to the contrary is 
speculative, with no rationale provided.  The Board has no 
choice in these circumstances but to deny the claim.  The 
evidence is not in equipoise since the negative opinion 
carries more weight than the positive opinion for the reasons 
detailed above.  As the preponderance of the evidence is 
against the veteran's claims, the benefit-of-the-doubt rule 
does not apply, and the veteran's claims of entitlement to 
service connection for bilateral hearing loss and tinnitus 
must be denied.  See 38 U.S.C.A §5107 (West 2002 & West Supp. 
2006).

II.  Hepatitis C

The veteran also contends that his currently diagnosed 
hepatitis C is the result of either a tattoo he received in 
service, an air gun shot or high risk sexual activity.  As 
noted above, the service medical records were unavailable.

The veteran was shown to have hepatitis C in 1999.  Risk 
factors for hepatitis C include intravenous (IV) drug use, 
blood transfusions before 1992, hemodialysis, intranasal 
cocaine, high-risk sexual activity, accidental exposure while 
a health care worker, and various kinds of percutaneous 
exposure such as tattoos, body piercing, acupuncture with 
non-sterile needles, shared toothbrushes or razor blades.  
See VBA Letter 211B (98-110), November 30, 1998.

The Veterans Benefits Administration (VBA) has published the 
following guidance for adjudicating hepatitis claims, which 
states in part as follows:

Population studies suggest HCV can be sexually 
transmitted.  However, the chance for sexual 
transmission of [HCV] is well below comparable rates 
for HIV/AIDS or hepatitis B infection. . . . The 
hepatitis B virus is heartier and more readily 
transmitted than [HCV].  While there is at least one 
case report of hepatitis B being transmitted by an 
airgun injection, thus far, there have been no case 
reports of HCV being transmitted by an airgun 
transmission.  The source of infection is unknown in 
about 10 percent of acute HCV cases and in 30 percent 
of chronic HCV cases.  These infections may have come 
from blood-contaminated cuts or wounds, contaminated 
medical equipment or multi-dose vials of medications.



The large majority of HCV infections can be accounted 
for by known modes of transmission, primarily 
transfusion of blood products before 1992, and 
injection drug use.  Despite the lack of any scientific 
evidence to document transmission of HCV with airgun 
injectors, it is biologically plausible. . . .  

See VBA Fast Letter 04-13 (June 29, 2004).

The veteran was asked to complete a questionnaire concerning 
his risk factors for developing hepatitis C, which he did in 
August 2003.  He indicated that he had not used intravenous 
drugs, intranasal cocaine, hemodialysis, shared toothbrushes 
or razor blades, had acupuncture with non-sterile needles, 
had a blood transfusion or been exposed to any contaminated 
blood or fluids.  However, he did note that he had engaged in 
high-risk sexual activity and had a tattoo in service.

The only medical evidence submitted in support of the 
veteran's claim are the March 1999 laboratory report ordered 
by Dr. O. Bustamante, which noted the veteran had the 
hepatitis C virus and the April 1999 medical report from A.I. 
Youssef, M.D. regarding the veteran's colonoscopy, which 
stated that the veteran had a history of hepatitis C and 
needed to have hepatic function tests done every three to six 
months and that he may need treatment for hepatitis C.

No medical professional has ever opined that a disease or 
injury in service is the likely etiology of his hepatitis C.  
Again, the veteran is not competent to opine regarding the 
etiology of his hepatitis C.  See Espiritu, supra.  Without 
evidence of a disease or injury in service and a medical 
nexus, the veteran's claim must fail.  See Hickson, supra.  
As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim of entitlement to service connection for 
hepatitis C must be denied.  See 38 U.S.C.A §5107 (West 2002 
& West Supp. 2006).



III.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & West Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2006). 

Prior to and following the initial adjudication of the 
veteran's claim, letters dated in August 2003 and December 
2004 fully satisfied the duty to notify provisions.  See 38 
U.S.C.A. § 5103(a) (West 2002 & West Supp. 2006); 38 C.F.R. § 
3.159(b)(1) (2006); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  The letters told him to provide any relevant 
evidence in his possession.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II). 

In March 2006, the veteran was provided with notification of 
disability ratings and effective date matters.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  However, since the 
claims are being denied, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

In Cuevas v. Principi, 3 Vet. App. 542, 548 (1992), the Court 
held that the duty to assist is heightened when the service 
medical records are presumed destroyed and includes an 
obligation to search alternative forms of medical records 
that support the veteran's case.  In accordance with Cuevas, 
upon determining that the veteran's service medical records 
had been destroyed in the 1973 fire of the National Personnel 
Records Center, VA has afforded the veteran every opportunity 
to assist in the development of his claim.  See April 2004 
letter.

The veteran's VA medical treatment records and identified 
private medical records have been obtained, to the extent 
available.  See 38 U.S.C.A. § 5103A (West 2002 & West Supp. 
2006); 38 C.F.R. § 3.159 (2006).  There is no indication in 
the record that any additional evidence, relevant to the 
issues decided herein, is available and not part of the 
claims file.  The veteran was also accorded a VA examination 
in August 2005 for hearing loss and tinnitus.  See 38 C.F.R. 
§ 3.159(c)(4) (2006).  The examination in this case is 
adequate upon which to base a decision.  

With regard to the veteran's claim for hepatitis C, the case 
of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that 
an examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case. 

The Board concludes an examination is not needed with regard 
to hepatitis C because the only evidence indicating the 
veteran "suffered an event, injury or disease in service" 
is his own lay statements.  Such evidence is insufficient to 
trigger VA's duty to provide an examination.  The Court has 
held, in circumstances similar to this, where the supporting 
evidence of record consists only of a lay statement, that VA 
is not obligated, pursuant to 5103A(d), to provide an 
appellant with a medical nexus opinion.  See Duenas v. 
Principi, 18 Vet. App. 512, 519 (2004) (finding no 
prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion 
could substantiate the veteran's claim because there was no 
evidence, other than his own lay assertion, that " 
'reflect[ed] that he suffered an event, injury[,] or disease 
in service' that may be associated with [his] symptoms").  
See also Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(holding that 3.159(c)(4)(i) is not in conflict with 
§ 5103A(d) and evidence of record "establishing that the 
veteran suffered an event, injury, or disease in service," 
is required to trigger VA's duties pursuant to § 5103A(d)); 
Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) 
(holding that the Secretary's obligations under § 5103A to 
provide a veteran with a medical examination or to obtain a 
medical opinion is triggered if the evidence of record 
demonstrates "some casual connection between his disability 
and his military service").  There is no reasonable 
possibility that a medical opinion would aid in 
substantiating the appellant's claim since it could not 
provide evidence of a past event.   
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006). 


ORDER


Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for bilateral tinnitus is 
denied.

Entitlement to service connection for Hepatitis C is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


